DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 24, 2022 is acknowledged.  Claims 2, 21-28, 30-32, 36, 41, and 52 are pending in the application.  Claims 1, 3-20, 29, 33-35, 37-40, 42-51, and 53-54 have been cancelled.  Claims 32, 36, and 41 have been withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramirez US 20120315223 (hereinafter “Ramirez”). 
With respect to claim 2, Ramirez teaches a composition comprising polyfunctional compounds and mixtures thereof as well as amino acids.  Polyfunctional compounds include N-benzylphenylalanine 
    PNG
    media_image1.png
    184
    227
    media_image1.png
    Greyscale
 and amino acids, and the amino acids include tryptophan, phenylalanine, histidine, glycine, cysteine, alanine, tyrosine, serine, methionine, asparagine, leucine, threonine, isoleucine, proline, glutamic acid, aspartic acid, hydroxyl proline, arginine, cystine, glutamine, lysine, valine, and ornithine (paragraphs [0014], [0022]-[0025], [0028], and [0059]-[0061]).
Ramirez does not expressly disclose the compound imparts an umami flavor.  However, the composition of Ramirez is identical to the compounds of Formula Tm-2 as presented in claim 2.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").  Absent any clear and convincing evidence to the contrary, the umami flavor would naturally occur in Ramirez since the claimed Formula Tm-2 compound(s) has been shown in the prior art.
With respect to claims 23-28, Ramirez teaches the amino acids include tryptophan, phenylalanine, histidine, glycine, cysteine, alanine, tyrosine, serine, methionine, asparagine, leucine, threonine, isoleucine, proline, glutamic acid, aspartic acid, hydroxyl proline, arginine, cystine, glutamine, lysine, valine, and ornithine (paragraphs [0025], [0028], and [0060]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 30, 31, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez US 20120315223 (hereinafter “Ramirez”) as applied to claim 2 above and in further view of Dunkel et al. EP 2119372 (hereinafter “Dunkel”) (refer to the corresponding machine translation).
With respect to claims 21, 22, 30, 31, and 52, Ramirez is relied upon for the teaching of the composition of claim 2. 
However, Ramirez does not expressly disclose the preparation further comprises nucleotide(s) (claims 21, 22, 30, and 31) or nucleotide derivative(s) (claim 52).
Dunkel discloses a flavor composition comprising one or more compounds comprising amino acids and their salts and solvates, such as glycine, L-alanine, L-valine, L-leucine, L-isoleucine, L -Glutamic acid, pyroglutamic acid, L-glutamine, L-aspartic acid, L-asparagine, L-serine, L-homoserine, L-threonine, L-phenylalanine, L-tyrosine, L-tryptophan, L-histidine, L-lysine, L Arginine, L-methionine, L-proline, L-hydroxyproline, L-cysteine, L-cystine, L-homocysteine, L-citrulline, L-ornithine, a-L-aminoadipic acid, y-aminobutyric acid and / or taurine, and one or more nucleoside and/or nucleotides, such as adenine, adenosine, cytosine, cytidine, guanine, guanosine, uracil, uridine, thymine, thymidine, inosine, xanthine, xanthosine, hypoxanthine, 3'-IMP, 5'-IMP, 3 '-AMP, 5'-AMP, 3'-GMP, 5'-GMP, 3'-UMP, 5'-UMP, 3'-CMP, 5'-CMP, 3'-XMP, 5'-XMP, 3 ', 5'-cAMP, 3', 5'-clMP, 3 ', 5'-cUMP, 3', 5'-cCMP, 3 ', 5'-cGMP, ADP, ATP, UDP, UTP, GDP, GTP , CDP, CTP, 3'-dlMP, 5'-dlMP, 3'-dAMP, 5'-sAMP, 3'-sGMP, 5'-sGMP, 3'-sTMP, 5'-dTMP, 3'-dCMP, 5'-dCMP, 3 ', 5'-cdAMP, 3', 5'-cdTMP, 3 ', 5'-cdCMP, 3', 5'-cdGMP, 3'-dXMP, 5'-dXMP, dADP, dATP , dUDP, dTTP, dGDP, dGTP and /or dCDP, dCTP (Abstract; and paragraphs [0017], [0026], [0027], [0032], and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Dunkel, to select nucleotide(s) and/or nucleotide derivative(s) in the product of Ramirez based in its suitability for its intended purpose with the expectation of successfully preparing a functional product of desirable organoleptic and nutritional qualities.  One of ordinary skill in the art would have been motivated to do so because Ramirez and Dunkel similarly teach utilizing compositions with food ingredients, Dunkel discloses the preparation also serves for nutrition (paragraph [0018, [0022], [0026], [0060], [0064]), Ramirez teaches the compositions may be combined with numerous ingredients conventionally used in foods and pharmacology to form a variety of products which are capable of oral administration (paragraphs [0059]-[0061]), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 52 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15534413 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 52 of the present application and claim 5 of copending application no. 15534413 relate to similar combinations of nucleotide derivatives and compounds (Tm-2) in pet food flavor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed January 24, 2022 have been fully considered.
Due to the amendments to independent claim 2, the rejection of claims 2, 21-28, 30, 31, and 52 over Weiner in view of Erlanger and Dunkel has been withdrawn.  Upon further searching and consideration, a new ground(s) of rejection has been made.  As discussed above, Ramirez teaches a composition that is identical to that as presently claimed.  Applicant’s arguments with respect to Weiner in view of Erlanger and Dunkel have been considered but are moot as this combination of prior art is no longer being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793